Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions

The claims filed on 02/03/2021 has been entered and made of record.
The telephone interview initiated by the Examiner with the Representative Bradford Fritz (Reg. No. 63406) on 12/15/2021 is followed by authorization for this examiner's amendment. 

The application has been amended as follows:

Claims 1-7 are pending with claim 7 being amended.


Terminal Disclaimer

The terminal disclaimer filed on 12/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent Application #16828654 (which is now U.S Patent 10939111) has been reviewed and is accepted.  The terminal disclaimer has been recorded.



EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




Claim 7 is amended as follows:


(Currently amended)  A non-transitory computer-readable storage medium storing encoded video information, comprising: a bit stream stored in the medium, the bit stream comprising entropy-encoded information on a differential quantization parameter and a quantized block, wherein the quantized block is inversely quantized with a quantization parameter to generate a transformed block and the transformed block is inversely transformed to generate a residual block, and a reconstructed block is generated with the residual block and a prediction block, wherein the differential quantization parameter is restored per quantization unit with an absolute value and a sign flag of the differential quantization parameter, and the quantization parameter is generated using the differential quantization parameter and a quantization parameter predictor, if only one of a left quantization parameter of a current coding unit and an above quantization parameter of the current coding unit is available, an average of the available quantization parameter and a previous quantization parameter of the current coding unit is set as the quantization parameter predictor, and if both of the left quantization parameter and the above quantization parameter are unavailable, the previous quantization parameter is set 

REASON FOR ALLOWANCE




The invention is related to a decoding method/apparatus for decoding an image from a bit stream. The claims comprise claim limitations set forth similar to the claim limitations of the parent case which is now U.S Patent 10939111.



Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	


Claims 1-7 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PETER D LE/

Primary Examiner, Art Unit 2488